Mr. Chibe Justice Hoblerich delivered the opinion of the court: Both of the above cases arise out of the same transaction and therefore, by agreement of counsel for claimants and the Attorney General, the cases are consolidated for the purpose of consideration. On July 29, 1930 one Lewis M. Amick was employed by the respondent as a carpenter at the Southern Illinois Penitentiary, and while working on building form work and removing a 4x4 timber from a wall form, he strained himself and sustained a strangulated hernia. The Superintendent of Construction sent him to the claimant, St. Elizabeth’s Hospital, where he was operated by the claimant, Dr. W. C. Runyon. The doctor thereafter filed a claim for One Hundred Dollars ($100.00) for the services rendered by him, and the hospital filed a claim for Fifty-two Dollars ($52.00) for hospital services while said Amick remained at said hospital. The Department of Public Welfare in a report regarding the matter, states that in its judgment the claims are fair and reasonable and that favorable action should be taken thereon. It appears from the evidence that at the time of the accident in question, the claimant and the respondent were operating under the terms and provisions of the Workmen’s Compensation Act of this State, and pursuant to the provisions of Section 8a of said Act, the Employer is required to provide the necessary first aid medical and surgical services and all necessary medical, surgical and hospital services "thereafter, limited only to that which is reasonably required to cure or relieve from the effects of the injury. There is nothing to indicate that either the medical, surgical or hospital services were not reasonably required to cure or relieve from the effects of the injury, and the claims should therefore be allowed. An award is therefore hereby entered in favor of the claimant, Dr. W. C. Bunyon, for the sum of One Hundred Dollars ($100.00); and An award is also hereby entered in favor of the claimant, St. Elizabeth’s Hospital, for the sum of Fifty-two Dollars ($52.00).